Title: To Thomas Jefferson from George Blake, 26 July 1807
From: Blake, George
To: Jefferson, Thomas


                        
                     
                        Sir
                     
                            Boston 26. July 1807—
                        
                        I had the honor to receive, in course, your communication of 24 Ulto, relative to the Petition of John Partridge; who is now in imprisonment in this District, pursuant to the sentences on two convictions for uttering counterfeit Bills of the Bank of U State—The papers were submitted, immediately after their reception, to the District Judge, who has been awaiting an Opportunity of confering with the Presiding Judge of our Circuit Court, on the subject to which they relate—Oweing however to the indisposition of Judge Cushing, no such opportunity has occurred, & it seems quite uncertain when he may be in Town, or if he do come, whether he will be able to attend to business of any kind—Under such circumstances, I deem it to be my duty, without waiting for a formal conference with the court on the subject in question, merely to state to you that the whole amt. of costs, for the non payment of which the convict is now detained in Prison, will not probably exceed twenty Dollars; and that although from many circumstances which transpired in the course of his trial, it appeared very probable that he had been in connection with a numerous & very mischievous tribe of counterfeiters yet that his counduct, since the commencement of his imprisonment has been uniformly indicative of contrition—I have the
                  honor to be with mo. perfect respect—Yr. Obed St
                        
                            
                        Geo: Blake
                     
                        
                    
                     
                        [Opinion in TJ’s hand, along left margin]
                     
                     Let a pardon issue
                                          
                  
                            
                        Th: Jefferson
                     
                     Aug. 1. 07
                        
               